TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00065-CV


                                      Betty Scott, Appellant

                                                  v.

                                   Sakeenah Shabazz, Appellee




              FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
            NO. 91052, THE HONORABLE JEANNE PARKER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant’s brief was originally due on June 16, 2021. On November 12, 2021,

this Court sent appellant notice to inform her that her brief was overdue and that a failure to file a

satisfactory response by November 22 would result in the dismissal of this appeal for want of

prosecution.   To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                               __________________________________________
                                               Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed for Want of Prosecution

Filed: December 22, 2021